This is a criminal action in which defendant was tried on an indictment charging housebreaking, larceny and receiving stolen goods, knowing them to have been stolen. There was a verdict of guilty.
From judgment that defendant be confined in the State's prison for a term of not less than twelve nor more than fifteen months, defendant appealed to the Supreme Court.
The evidence for the State at the trial of this action tended to show that defendant was seen in the company of a young woman who had in her possession articles of personal property, which had been stolen. There was no evidence tending to show that defendant had had said property in his possession or that he had given the same to his companion. Evidence tending to show friendly relations between the defendant and the woman, in whose possession the articles were found, was not sufficient to show that defendant broke and entered the store from which the property was stolen, that he had stolen the property or had received the same, knowing it to have been stolen. There was error in the refusal of defendant's motion for judgment as of nonsuit, at the close of the evidence for the State. For this reason the judgment must be
Reversed. *Page 88